NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FELICITAS BARRAZA-PEREZ; et al.,                No.    14-73348

                Petitioners,                    Agency Nos.       A201-275-588
                                                                  A201-275-579
 v.                                                               A201-275-569
                                                                  A201-275-571
WILLIAM P. BARR, Attorney General,

                Respondent.                     MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Felicitas Barraza-Perez, Luis Enrique Gradilla-Arevalo, Luis Manuel

Gradilla-Gomez, and Yuliza Guadalupe Gradilla-Gomez (“Petitioners”), natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeals from an immigration judge’s (“IJ”) decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. The BIA summarily affirmed

the IJ’s decision under 8 C.F.R. § 1003.1(e)(4), so we review the IJ’s decision as

the final agency action. Alvarado v. Holder, 759 F.3d 1121, 1126 (9th Cir. 2014).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that Petitioners failed

to establish they would be persecuted on account of a protected ground. Although

their testimony was credible and sincere, the respondents do not know who was

threatening them or why they were being threatened. They can only speculate that

the threats had something to do with their murdered grandfather’s involvement in

drug trafficking. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Petitioners failed to show it is more likely than not they will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See


                                          2                                    14-73348
Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3              14-73348